Mayham, J.,
(dissenting.) The evidence in this case did not establish a. partnership in fact between the defendant Fleetham and Hutchins. To constitute such relations there must be a reciprocal agreement between the parties, not only to unite their stock, but to share in the risks of profit or loss upon, the disposition thereof. Baldwin v. Burrows, 47 N. Y. 206. The most that, can be-claimed from the evidence in this case is that Fleetham, if he accepted the bill of sale of October 27, 1888, became one-half owner of the stock at. that time in the store, and of the accounts, and assumed the payment of one-half of the debts then existing, which he subsequently on the 28th of February, 1889, transferred to Hutchins’ wife. If by the first bill of sale the title-vested in him of one-half of this stock, he, under this agreement, became but a tenant in common of the property, and not a partner in the business, and that would be so until a partnership in fact was formed, even if, at the time-of the purchase, the parties intended at some future time to form a partnership. Until' that was done, they would continue to hold in severalty. Inf Baldwin v. Burrows, supra, the court says: “Though goods be bought by several, under an agreement to hold in all equal shares, but with the intention of subsequently forming a copartnership in respect to them, yet until the partnership agreement is actually made, the purchasers are not copartners, but only < tenants in common.’ There is still a locus peniientice. The partnership may never be formed. Either party may withdraw before the arrangement is consummated. Neither of them before, that time has power to-bind the other by his contracts. ” Applying this rule to the .case at bar, we do not see how the defendant Fleetham can be bound by .the contract of Hutchins, made in his own name with the plaintiff, who charged the goods to him, upon the assumption that Fleetham’s purchase of half of the stock made-him a partner, in fact, with Hutchins. The plaintiff claims to have been-led to the belief of the formation of a partnership between Fleetham and-. Hutchins by the report of the bill of sale by R. C. Dun & Co., commercial agency, to the plaintiff. We need not say that such a report could not bind-. Fleetham as a partner, when that relation did not exist in fact. That proposition is self-evident. If, therefore, the evidence was insufficient to establish, the existence of the relation of partners in fact between the defendant Fleet-ham and Hutchins, the court committed no error in withholding that questian from the jury, as the court would have been bound to set aside the verdict if found against the evidence or unsupported by it. Herring v Hoppock, 15 N. Y. 409, 415.
But the plaintiff insists that, even assuming that Hutchins and Fleetham were not partners in fact, still the court should have submitted to the jury the question whether the defendant Fleetham had not so held himself out to the world, and to this plaintiff, having given credit to Hutchins upon the faith of the existence of that relation, founded upon the acts of Fleetham, that he is now, as to the plaintiff, estopped from denying the existence of that-*161relation. It is quite true that when an individual, though not a member of a firm, holds himself out to another as such, so that the plaintiff had reason to believe, and did believe, he was a member, and on the faith of his representation trusted the firm, he will be estopped from denying that he was a partner, and liable on that ground. Vibbard v. Roderick, 51 Barb. 616. But the principle invoked by the plaintiff, we think, is not applicable to this case. There is no proof that the plaintiff ever had any business intercourse or relation with the defendant Fleetham, or that he ever in any way led him to believe that he was a partner, except he inferred that fact from the execution to him of the bill of sale, as communicated to plaintiff by the mercantile agency.
As we have seen, the purchase of one-half interest in the stock did not make Fleetham a partner in fact, and the plaintiff had no warrant from that fact for coming to the conclusion that a partnership in fact existed, as Fleetham did not by that act bold himself out to the world or the plaintiff as a partner of Hutchins. To establish .a liability against Fleetham as a partner for the acts of Hutchins, it must be made to appear that a copartnership was formed by express agreement, or that there was an authorization in advance, and consent to be bound by such act as a partner; or a ratification of the act after performance, with the full knowledge of all circumstances; or some act by which an equitable estoppel has been created. Bank v. Walker, 66 N. Y. 424. Hone of these conditions exist in this case, unless the acceptance and making of the bill of sale constituted an equitable estoppel. “To give rise to an equitable estoppel there must be a willful representation by one party, made witli an intent that it should be acted upon by the other. ” Herm. Estop. § 327, p. 340. True, “it is not necessary to an equitable estoppel that a party should intend willfully to mislead; but, whatever may be the intent, if he make such a representation as a sensible man would take to be true, and believe that it was meant that he should act upon it, and he does so act, the party making the representation is precluded from testing its truth.” Continental Nat. Bank v. National Bank of Commonwealth, 50 N. Y. 575. Tested by these rules, it cannot be said that the defendant Fleetham is estopped in this case from denying his liability to the plaintiff for credit given by him to Hutchins. The credit was given to Hutchins on plaintiff’s accounts. Fleet-ham made no representation to them before the credit was given. He made no representation to the mercantile agency, on whose report plaintiff claims to have acted, that he was a partner of Hutchins, and as to plaintiff he is not estopped from denying the existence of a partnership. We see no error in excluding the evidence offered by plaintiff that Fleetham obtained a note of Mrs. Hutchins, and that she did not know that she had signed it, or that the bill of sale was filed. It is difficult to see how such evidence, if received, was pertinent or material to the issue.
The remaining question is, did the court err in refusing to submit the questions to the jury as requested by plaintiff? We think not. These requests were made after the court liad denied plaintiff’s request that the court direct a verdict for the plaintiff, and after the court had directed a verdict for the defendants. The action was not tried by the plaintiff upon the theory that the defendant Fleetham had assumed and agreed to pay one-half of plaintiff’s accounts against Hutchins existing at the time of the execution of the first “bill of sale” or chattel mortgage, but upon the ground that the defendant Fleetham was liable as partner, and the court was not asked to submit that question. Hor do. we think the plaintiff was in a situation in this action, under the issue as it stood, to insist that the recital in that bill of sale, that the consideration was paid “by the assuming and payment of my one-half indebtedness for drugs, goods, and ail property connected with the drug business,” would inure to the benefit of the plaintiff, so that in this action they could recover of Fleetham one-half of their claim, or any other amount. It was *162not an agreement to answer for the debt of the defendant Hutchins, which could make Fleetham liable to be prosecuted in an action at law by any one who might have a debt for that class of goods against Hutchins. On the whole case we think it was properly disposed of by the learned trial judge, and the judgment should be affirmed. Judgment affirmed, with costs.